PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ananthanawat et al.
Application No. 14/334,751
Filed: 18 Jul 2014
For: SEALING APPARATUS FOR APPLYING CORROSION PREVENTION COMPOUND IN THE GAP BETWEEN PIPE FLANGES WITHOUT USING HEAT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed November 24, 2021. This is also a decision on the petition under 37 CFR 1.182 filed November 24, 2021, requesting expedited consideration.  

The petitions are GRANTED.

On June 27, 2017, the Office mailed a non-final Office action, which set a shortened statutory period for reply of three months from the mailing date of the Office communication. No extensions of time were obtained under 37 CFR 1.137(a). Accordingly, the application became abandoned on September 28, 2017. On January 25, 2018, the Office mailed a Notice of Abandonment. On November 24, 2021, applicant filed the present petition to revive the application.

The petition satisfies the requirements of 37 CFR 1.137(a). Applicant submitted (1) the required reply in the form of an amendment, (2) the petition fee as set forth in § 1.17(m), and (3) a proper statement of unintentional delay. Additionally, applicant provided a sufficient explanation of the circumstances surrounding the extended delay, including documentary evidence, to support a conclusion that the entire delay was unintentional.

This application is being referred to Technology Center Art Unit 1745 for consideration of the reply to the non-final Office action submitted on November 24, 2021.

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET